JUDGE, J.
In the execution of the writ of ad quod damnum, in cases like the present, the sheriff is required to attend with the jury at the place where the dam is to be erected, and to administer to them the proper oath. He •must then charge the jury, as follows :
“1. To examine the land, above and below, belonging to others, which may probably be overflowed or injured, and ascertain and assess the.damages resulting from the erection of such dam, to the several owners of such lands.
■ “2. If the residence of such owner, or the out-houses, *291enclosures, gardens, or orchards thereto immediately belonging, will be overflowed.
“3. If the health of the neighborhood will probably be endangered.
“4. If any other mill or water-works will be overflowed.” Code, § 2098.
The inquest returned by the jury in the present case, states : “We do find that the lands of Benjamin Martin will be overflowed and injured, and assess a damage of forty dollars. We further certify that the health of the neighborhood might probably be endangered to some extent. We further certify that no other mill or water-works will be overflowed by the erection of said dam and mill.”
Does this return satisfy the requirements of the statute ? We feel constrained to hold, that it does not, for the following reasons:
First. It is not stated that the jury examined “the land above and beloio,” belonging to others, which may probably be overflowed or injured.” From anything that appears by the return, there may be owners of lands “above” or “below,” other than Martin, whose lands will probably be overflowed, or injured, by the erection of the dam.
Second. It is not stated whether “the residence of any such owner, or the out-houses, enclosures, gardens, or orchards thereto immediately belonging, will be overflowed ;” or, if none such exists, the fact is not stated,
The privilege sought to be obtained by the application, is against common right, and the law should be construed strictly against the privilege; and no question is better settled in this State, than that where a special and limited jurisdiction is conferred by statute, upon either an individual or a court, the record must affirmatively show a compliance with all the requisitions of the statute. In the case of Owen v. Jordan, 27 Ala. 608, which was a proceeding like the present, it was held, that the inquest was insufficient, as it did not respond to all the matters which the statute requires the jury to investigate.
These errors appear in the proceedings ; and under the act of February 19, 1867, (p. 644,) no bill of exceptions is necessary to enable this court to revise and correct them; *292and we may remark that since the passage of that act, there can be no doubt but that an appeal will lie, in a case like the present, notwithstanding the case of Cox v. Jones, in manuscript, delivered at the June term, 1866.
It results that the order granting the application must be reversed and the cause remanded, that a venire de novo may be awarded, if the applicant desires it.
BYRD, J.
I do not think that this record shows any error of which applicant can complain as a ground of reversal of the judgment of the court below.
The record does not affirmatively show that he has been injured. Whether there was any informality in the proceedings which would have authorized the appellant to have had the inquest set aside on the motion in the court below, it is unnecessary for me to express an opinion. He made no such motion. — Shep. Dig. § 82, p. 568 ; McMillan v. Wallace, 3 Stew. 185; 2 Por. 29; Holmes v. Gayle et al. 1 Ala. 517.
The inquest of the jury is responsive to every matter in which the applicant had any interest, or if it is not, he should have shown that it is not, by a motion in the court below, or in some other mode, so that the court below could have passed on the question, and this court review that action on appeal. — Jordan's Adm’r v. Hubbard et ux, 26 Ala. 433 ; Stewart v. Goode et al., 29 ib. 476 ; Yonge v. Brosson, 23 ib. 684; ib. 662.
By the statute, the court below is not confined to the return made by the jury, but may receive evidence and found its action on such evidence. And to review the action of the court on evidence, the record should show all the evidence on which the court made its decision.